Lumpkin, Justice.
There are many grounds in the motion for a new trial. After examining them all carefully, we are satisfied they are without substantial merit. We think this will appear, without argument, from an examination of the reporter’s statement in which these grounds are set forth. The evidence clearly and satisfactorily shows that the accused was guilty. This being so, the Supreme Court will not diligently search for errors upon which to predicate the granting of a new trial. Judgment affirmed.